Exhibit 10.33
 SCOLR PHARMA, INC.
RESTRICTED STOCK PURCHASE AGREEMENT
 
    SCOLR Pharma, Inc. has granted to the Participant named in the Notice of
Grant of Stock Purchase Right (the “Notice”) to which this Restricted Stock
Purchase Agreement (the “Agreement”) is attached a Purchase Right consisting of
a right to purchase certain shares of Common Stock upon the terms and conditions
set forth in the Notice and this Agreement.  The Purchase Right has been granted
pursuant to and shall in all respects be subject to the terms and conditions of
the SCOLR Pharma, Inc. 2004 Equity Incentive Plan (the “Plan”), as amended to
the Date of Grant, the provisions of which are incorporated herein by
reference.  By signing the Notice, the Participant: (a) represents that the
Participant has received copies of, and has read and is familiar with the terms
and conditions of the Notice, the Plan and this Agreement, (b) accepts the
Purchase Right subject to all of the terms and conditions of the Notice, the
Plan and this Agreement, and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Notice, the Plan or this Agreement.
 
    1.    Definitions and Construction.
 
        1.1    Definitions.  Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Notice or the Plan.
 
        1.2    Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
    2.    Exercise of Purchase Right.
 
        2.1    Exercise of Purchase Right.  Provided that the Participant’s
service to the Company or its Subsidiaries has not terminated (except as
provided by Section 4), the Purchase Right shall be exercisable on and after the
Date of Grant and prior to the Expiration Date in an amount not to exceed the
Total Number of Shares, subject to the Company’s repurchase rights set forth in
Sections 5 and 6.
 
        2.2    Method of Exercise of Purchase Right.  Exercise of the Purchase
Right shall be by written notice to the Company which must state the election to
exercise the Purchase Right, the number of whole shares of Common Stock for
which the Purchase Right is being exercised and such other representations and
agreements as to the Participant’s investment intent with respect to such shares
as may be required pursuant to the provisions of this Agreement.  The written
notice must be signed by the Participant and must be delivered in person, by
certified or registered mail, return receipt requested, by confirmed facsimile
transmission, or by such other means as the Company may permit, to the Chief
Financial Officer of the Company, or other authorized representative of the
Company, prior to the Expiration Date, accompanied by (i) full payment of the
aggregate Purchase Price for the number of shares of Stock being purchased and
 
1

--------------------------------------------------------------------------------



(ii) an executed copy, if required herein, of the then current form of escrow
agreement referenced below.  The Purchase Right shall be deemed to be exercised
upon receipt by the Company of such written notice, the aggregate Purchase
Price, and, if required by the Company, such executed agreements.
 
        2.3    Payment of Purchase Price.  Payment of the aggregate Purchase
Price for the number of shares of Common Stock for which the Purchase Right is
being exercised shall be made in cash, by check, cash equivalent, cancellation
of debt, or in the form of the Participant’s past service rendered to the
Company or its Subsidiaries or for its benefit having a value not less than the
aggregate purchase price of the shares being acquired, or such other payment as
determined by the Plan Administrator.
 
        2.4    Tax Withholding.  At the time the Purchase Right is exercised, in
whole or in part, or at any time thereafter as requested by the Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Participating Company Group, if any, which arise
in connection with the shares acquired pursuant to this Agreement, including,
without limitation, obligations arising upon (i) the exercise, in whole or in
part, of the Purchase Right, (ii) the transfer, in whole or in part, of any
shares acquired, or (ii) the lapsing of any restriction with respect to any
shares acquired.  The Purchase Right is not exercisable unless the tax
withholding obligations of the Participating Company Group are
satisfied.  Accordingly, the Company shall have no obligation to deliver shares
of Stock or to release shares of Stock from an escrow established pursuant to
this Agreement until the tax withholding obligations of the Participating
Company Group have been satisfied by the Participant.
 
        2.5    Certificate Registration.  The certificate for the shares of
Stock purchased shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
 
        2.6    Restrictions on Sale and Issuance of Shares.  The sale and
issuance of shares of Stock shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such
securities.  The Purchase Right may not be exercised if the issuance of shares
of Stock upon exercise would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Stock may then be
listed.  In addition, the Purchase Right may not be exercised unless (i) a
registration statement under the Securities Act shall at the time of exercise of
the Purchase Right be in effect with respect to the shares issuable upon
exercise of the Purchase Right or (ii) in the opinion of legal counsel to the
Company, the shares issuable upon exercise of the Purchase Right may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Purchase Right shall relieve the Company of any liability
in respect of the failure to issue or sell such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
exercise of the Purchase Right, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
 
2

--------------------------------------------------------------------------------


 
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
 
   3.    Vesting of Shares.
 
            Except as otherwise provided in the Plan, shares acquired pursuant
to this Agreement shall become Vested Shares as provided in the Notice.
 
   4.    Nontransferability of Purchase Right.
 
            The Purchase Right may be exercised during the lifetime of the
Participant only by the Participant or the Participant’s guardian or legal
representative and may not be assigned or transferred in any manner except by
will or by the laws of descent and distribution.  Following the death of the
Participant, the Purchase Right may be exercised prior to the Expiration Date by
the Participant’s legal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.
 
   5.    Unvested Share Repurchase Option.
 
        5.1    Grant of Unvested Share Repurchase Option.  In the event the
Participant’s Service with the Participating Company Group is terminated for
Cause (as defined below), or the Participant voluntarily ceases to provide
Services to the Participating Company Group without Good Reason (as defined
below) (other than death or disability (meaning the Participant’s inability to
perform the Participant’s duties for any consecutive 90 day period in any one
year period as a result of physical or mental impairment as determined by a
physician reasonably accepted by the Company)), or, if the Participant, the
Participant’s legal representative, or other holder of shares acquired pursuant
to this Agreement, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of (other than pursuant to an Ownership Change Event, as defined in
Section 5.6 below) any Unvested Shares, as defined in Section 5.2 below (the
“Unvested Shares”), the Company shall have the right to repurchase the Unvested
Shares under the terms and subject to the conditions set forth in this Section 5
(the “Unvested Share Repurchase Option”).
 
        5.2    Unvested Shares Defined.  The “Unvested Shares” shall mean, on
any given date, the number of shares of Stock acquired upon exercise of the
Purchase Right which exceed the Vested Shares determined as of such date.
 
        5.3    Exercise of Unvested Share Repurchase Option.  The Company may
exercise the Unvested Share Repurchase Option by written notice to the
Participant within sixty (60) days after (a) termination of the Participant’s
Service as described in Section 5.1, or (b) the Company has received notice of
the attempted disposition of Unvested Shares.  If the Company fails to give
notice within such sixty (60) day period, the Unvested Share Repurchase Option
shall terminate unless the Company and the Participant have extended the time
for the exercise of the Unvested Share Repurchase Option.  The Unvested Share
Repurchase Option must be exercised, if at all, for all of the Unvested Shares,
except as the Company and the Participant otherwise agree.
 
3

--------------------------------------------------------------------------------


 
        5.4    Payment for Shares and Return of Shares to Company.  The purchase
price per share being repurchased by the Company shall be an amount equal to the
Participant’s original cost per share, as adjusted pursuant to Section 8 (the
“Repurchase Price”).  The Company shall pay the aggregate Repurchase Price to
the Participant in cash within thirty (30) days after the date of the written
notice to the Participant of the Company’s exercise of the Unvested Share
Repurchase Option.  For purposes of the foregoing, cancellation of any purchase
money indebtedness of the Participant to any Participating Company for the
shares shall be treated as payment to the Participant in cash to the extent of
the unpaid principal and any accrued interest canceled.  The shares being
repurchased shall be delivered to the Company by the Participant at the same
time as the delivery of the Repurchase Price to the Participant.
 
        5.5    Assignment of Unvested Share Repurchase Option.  The Company
shall have the right to assign the Unvested Share Repurchase Option at any time,
whether or not such option is then exercisable, to one or more persons as may be
selected by the Company.
 
        5.6    Ownership Change Event.  An “Ownership Change Event” shall be
deemed to have occurred if any of the following occurs with respect to the
Company:  (i) the issuance by the Company in a single or a series of related
transactions of voting securities representing more than fifty percent (50%) of
the total outstanding voting securities of the Company following such issuance;
(ii) the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting securities of the Company; (iii) a merger or consolidation in
which the Company is a party, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; (iv) the sale, exchange, or
transfer of all or substantially all of the assets of the Company; or (v) a
liquidation or dissolution of the Company.  Upon the occurrence of an Ownership
Change Event, any Unvested Shares and any and all new, substituted or additional
securities or other property to which the Participant is entitled by reason of
the Participant’s ownership of Unvested Shares will be Vested Shares and no
longer subject to the Unvested Share Repurchase Option.
 
        5.7    Certain Definitions.
 
            (a)    For purposes of this Agreement, a termination for “Cause”
occurs if the Participant is terminated for any of the following reasons:  (i)
theft, dishonesty, misconduct or falsification of any employment or
Participating Company records; (ii) improper disclosure of a Participating
Company’s confidential or proprietary information; (iii) any action by the
Participant which has a material detrimental effect on a Participating Company’s
reputation or business; (iv) the Participant’s failure or inability to perform
any assigned duties after written notice from the Company’s Board of Directors
to the Participant of, and a reasonable opportunity to cure, such failure or
inability; or (v) the Participant’s conviction (including any plea of guilty or
no contest) for any criminal act that impairs the Participant’s ability to
perform the Participant’s duties.
 
4

--------------------------------------------------------------------------------


            (b)    For purposes of this Agreement, “Good Reason” means any of
the following conditions, which condition(s) remain(s) in effect ten (10) days
after written notice to the Company’s Board of Directors from the Participant of
such condition(s):
 
                (i)    a decrease in the Participant’s base salary and/or a
material decrease in any of the Participant’s then-existing bonus plans or
employee benefits;
 
                (ii)    a material, adverse change in the Participant’s title,
authority, responsibilities or duties, as measured against the Participant’s
title, authority, responsibilities or duties immediately prior to such change;
or
 
                (iii)    the relocation of the Participant’s work place for the
Company to a location more than fifty (50) miles from the location of such work
place on the Date of Grant.
 
    6.    Escrow.
        
        6.1    Establishment of Escrow.  To ensure that shares subject to the
Unvested Share Repurchase Option will be available for repurchase, the Company
may require the Participant to deposit the certificate evidencing the shares
which the Participant purchases upon exercise of the Purchase Right with an
agent designated by the Company under the terms and conditions of an escrow
agreement in the form approved by the Company.  If the Company does not require
such deposit as a condition of exercise of the Purchase Right, the Company
reserves the right at any time to require the Participant to so deposit the
certificate in escrow.  Upon the occurrence of an Ownership Change Event or a
change, as described in Section 7, in the character or amount of any of the
outstanding stock of the corporation the stock of which is subject to the
provisions of this Agreement, any and all new, substituted or additional
securities or other property to which the Participant is entitled by reason of
the Participant’s ownership of shares of Stock acquired upon exercise of the
Purchase Right that remain, following such Ownership Change Event or change
described in Section 7, subject to the Unvested Share Repurchase Option shall be
immediately subject to the escrow to the same extent as such shares of Stock
immediately before such event.  The Company shall bear the expenses of the
escrow.
 
        6.2    Delivery of Shares to Participant.  As soon as practicable after
the expiration of the Unvested Share Repurchase Option, but not more frequently
than twice each calendar year, the agent shall deliver to the Participant the
shares and any other property no longer subject to such restrictions.
 
        6.3    Notices and Payments.  In the event the shares and any other
property held in escrow are subject to the Company’s exercise of the Unvested
Share Repurchase Option, the notices required to be given to the Participant
shall be given to the escrow agent, and any payment required to be given to the
Participant shall be given to the escrow agent.  Within thirty (30) days after
payment by the Company, the escrow agent shall deliver the shares and any other
property which the Company has purchased to the Company and shall deliver the
payment received from the Company to the Participant.
 
5

--------------------------------------------------------------------------------


 
    7.    Adjustments for Changes in Capital Structure.
 
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, purchase price and class
of shares of stock or other property subject to this Agreement, in order to
prevent dilution or enlargement of the Participant’s rights under the
Agreement.  For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any and all new, substituted or additional
securities or other property to which Participant is entitled by reason of his
ownership of shares acquired pursuant to this Agreement will be immediately
subject to the provisions of this Agreement on the same basis as all shares
originally purchased hereunder.  For purposes of Sections 5 and 6 hereof, while
the total price payable to exercise the rights provided in such sections will
remain the same after each such event, the price payable per share to exercise
such rights will be appropriately adjusted.
 
    8.    Tax Matters.
 
        8.1    Election under Section 83(b) of the Code.  The Participant
understands that Section 83 of the Code taxes as ordinary income the difference
between the amount paid for the shares and the fair market value of the shares
as of the date any restrictions on the shares lapse.  In this context,
“restriction” means the right of the Company to buy back the shares pursuant to
the Unvested Share Repurchase Option contained in this Agreement.  The
Participant understands that he may elect to be taxed at the time the shares are
purchased rather than when and as the Unvested Share Repurchase Option expires
by filing an election under Section 83(b) of the Code with the IRS no later than
thirty (30) days after the date of purchase.  Even if the fair market value of
the shares equals the amount paid for the shares, the election must be made to
avoid adverse tax consequences in the future.  The form for making this election
is included as an attachment to the Notice or may be requested from the
Company.  The Participant understands that failure to make this filing timely
will result in the recognition of ordinary income by the Participant as the
Unvested Share Repurchase Option lapses on the difference between the purchase
price and the fair market value of the shares at the time such restrictions
lapse.
 
        8.2    Notice to Company.  The Participant will notify the Company in
writing if the Participant files an election pursuant to Section 83(b) of the
Code.  The Company intends, in the event it does not receive from the
Participant evidence of such filing, to claim a tax deduction for any amount
which would otherwise be taxable to the Participant in the absence of such an
election.
 
        8.3    Consultation with Tax Advisors. The Participant understands that
he or she should consult with his or her tax advisor regarding the advisability
of filing with the IRS an
 
6

--------------------------------------------------------------------------------


 
election under Section 83(b) of the Code.  Failure to file an election under
Section 83(b), if appropriate, may result in adverse tax consequences to the
Participant.  The Participant acknowledges that he or she has been advised to
consult with a tax advisor regarding the tax consequences to the Participant of
the purchase of shares hereunder.  AN ELECTION UNDER SECTION 83(b) MUST BE FILED
NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH PARTICIPANT PURCHASES THE
SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  PARTICIPANT ACKNOWLEDGES THAT
TIMELY FILING OF A SECTION 83(b) ELECTION IS PARTICIPANT’S SOLE RESPONSIBILITY,
EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO FILE SUCH
ELECTION ON HIS OR HER BEHALF.
 
    9.    Legends.
 
        The Company may at any time place legends referencing the Unvested Share
Repurchase Option and any applicable federal, state or foreign securities law
restrictions on all certificates representing shares of stock subject to the
provisions of this Agreement.  The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section.  Unless otherwise
specified by the Company, legends placed on such certificates may include, but
shall not be limited to, the following:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND REPURCHASE OPTIONS IN FAVOR OF THE CORPORATION OR ITS ASSIGNEE
SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, OR
SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THIS CORPORATION.”
   
    10.    Restrictions on Transfer of Shares.
 
No shares acquired upon exercise of the Purchase Right may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Participant), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Agreement and, except pursuant to an Ownership Change Event,
until the date on which such shares become Vested Shares, and any such attempted
disposition shall be void.  The Company shall not be required (a) to transfer on
its books any shares which will have been transferred in violation of any of the
provisions set forth in this Agreement or (b) to treat as owner of such shares
or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares will have been so transferred.
 
7

--------------------------------------------------------------------------------


 
    11.    Rights as a Shareholder.
 
The Participant shall have no rights as a shareholder with respect to any shares
covered by the Purchase Right until the date of the issuance of a certificate
for the shares for which the Purchase Right has been exercised (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).  No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 7.  Subject the
provisions of this Agreement, the Participant shall exercise all rights and
privileges of a shareholder of the Company with respect to shares of Stock of
the Participant deposited in escrow pursuant to Section 7.
 
    12.    Rights as an Employee or Consultant.
 
If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between a Participating Company and the Participant, the Participant’s
employment is “at will” and is for no specified term.  Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service as an
Employee or Consultant, as the case may be, at any time.
 
    13.    Administration.
 
All questions of interpretation concerning the Notice and this Agreement shall
be determined by the Board.  All determinations by the Board shall be final and
binding upon all persons having an interest in this Agreement.  Any Officer
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.
 
    14.    Miscellaneous Provisions.
 
        14.1    Further Instruments.  The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
 
        14.2    Binding Effect.  This Agreement shall inure to the benefit of
the successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
 
        14.3    Termination or Amendment.  The Board may terminate or amend the
Plan or this Agreement at any time; provided, however, that no such termination
or amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant, unless such termination or amendment is
necessary to comply with any applicable law or government regulation.  No
amendment or addition to this Agreement shall be effective unless in writing.
 
8

--------------------------------------------------------------------------------


 
        14.4    Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature in the Notice or
at such other address as such party may designate in writing from time to time
to the other party.
 
        14.5    Integrated Agreement.  The Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter other than those as set forth
or provided for herein or therein.
 
        14.6    Applicable Law.  The Agreement shall be governed by the laws of
the State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.
 
        14.7    Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
SCOLR PHARMA, INC.
 
By:  ________________________________
 
Title:   ______________________________
 


 
PARTICIPANT


Date:  ________________________________                          ____________________________________                                    
Participant Address:
 
____________________________________
____________________________________
 
9

--------------------------------------------------------------------------------


 
Participant:  _________________________

Date:  _________________________

NOTICE OF EXERCISE OF STOCK PURCHASE RIGHT
SCOLR Pharma, Inc.
3625 132nd Avenue SE, Suite 400
Bellevue, Washington 98006


Ladies and Gentlemen:


1.           Stock Purchase Right.  I was granted a right to purchase (the
“Purchase Right”) shares of the common stock (the “Shares”) of SCOLR Pharma,
Inc. (the “Company”) pursuant to the Company’s 2004 Equity Incentive Plan (the
“Plan”), my Notice of Grant of Stock Purchase Right (the “Notice”) and my Stock
Purchase Agreement (the “Agreement”) as follows:
 
Grant Number:  
 _____________________
 
Date of Grant:   
 _____________________
 
Total Number of Shares:
 _____________________
 
Purchase Price per Share:  
$ _____________________

                                                       
2.           Exercise of Purchase Right.  I hereby elect to exercise my Purchase
Right for the following number of Shares:

 
Vested Shares:
 _____________________
 
Unvested Shares:
 _____________________
 
Total Shares Purchased:
 _____________________
 
Total Purchase Price (Total Shares  X  Price per Share)
$ _____________________

 
3.           Payments.  I enclose payment in full of the total purchase price
for the Shares in the following form(s), as authorized by my Agreement:

 
o Cash: 
$ _____________________
 
o Check:  
$ _____________________
 
o Credit for Services Rendered:   
$ _____________________

                                                                                  
4.           Tax Withholding.  I authorize payroll withholding and otherwise
will make adequate provision for the federal, state, local and foreign tax
withholding obligations of the Company, if any, in connection with my purchase
of the Shares.  I enclose payment in full of my withholding taxes, if any, as
follows:


(Contact Plan Administrator for amount of tax due.)

 
o Cash: 
$ _____________________
 
o Check:  
$ _____________________

 
1

--------------------------------------------------------------------------------


 
5.           Participant Information.


My address is: ________________________________________________________
                          
________________________________________________________

My Social Security Number
is:  ____________________________________________                                                   


6.           Binding Effect.  I agree that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the
Agreement, including the Unvested Share Repurchase Option set forth therein, to
all of which I hereby expressly assent.  This Agreement shall inure to the
benefit of and be binding upon my heirs, executors, administrators, successors
and assigns.  If required by the Company, I agree to deposit the certificate(s)
evidencing the Shares, along with a blank stock assignment separate from
certificate executed by me, with an escrow agent designated by the Company, to
be held pursuant to the Company’s standard Joint Escrow Instructions.


8.           Election Under Section 83(b) of the Code.  I understand and
acknowledge that if I am exercising the Purchase Right to purchase Unvested
Shares (i.e., shares that remain subject to the Company’s Unvested Share
Repurchase Option), that I should consult with my tax advisor regarding the
advisability of filing with the Internal Revenue Service an election under
Section 83(b) of the Code, which must be filed no later than thirty (30) days
after the date on which I purchase the Shares.  I acknowledge that I have been
advised to consult with a tax advisor prior to the exercise of the Purchase
Right regarding the tax consequences to me of exercising the Purchase Right.  AN
ELECTION UNDER SECTION 83(b) MUST BE FILED WITHIN 30 DAYS AFTER THE DATE ON
WHICH I PURCHASE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  I ACKNOWLEDGE
THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS MY SOLE RESPONSIBILITY, EVEN
IF I REQUEST THE COMPANY OR ITS REPRESENTATIVES TO FILE SUCH ELECTION ON MY
BEHALF.


I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Notice and my Agreement, copies of which I have received and carefully read
and understand.


Very truly yours,




____________________________________
(Signature)
 
Receipt of the above is hereby acknowledged.


SCOLR PHARMA, INC.


By:  ____________________________________                                                              
 
Title:  ___________________________________  
 
Dated:  __________________________________
2 

--------------------------------------------------------------------------------